DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 3/19/2019 does not comply with the requirements of 37 CFR 1.121(c) because the strike through of 5 or fewer characters cannot be easily perceived (The OCR software is not able to perceive the changes and periods with a strike-through look like a semi-colon).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 3/19/2019 appears to be bona fide, applicant is given the normal Non-final period of reply for this instance, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claims 9 and 10, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an improper product-by-process claim. The method of claim 1 does neither produce the product of the use in a control device of claim 9 nor the product of the vehicle of claim 10. Examiner recommends drafting in independent form and paying the appropriate fees for the correct number of independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if they are improper dependent claims (bad product by process) or independent claims. It is unclear if applicant intends to use product by process in the formation of claims 9 and 10 as the fees indicate (they are billed as dependent) or if they are intended to be independent claims. Examiner recommends re-drafting the claims as independent or clearly and structurally drafting the claims to be identified as independent claims. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The terms “comparative,” "rapidly," “slowly,” and “smoothly” in claim 6 are relative terms which renders the claim indefinite.  These relative terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In addition to the indefiniteness of these relative terms, it is unclear as to which claimed element is being modified by said relative terms. Applicant recites “overcome comparatively rapidly, comparatively slowly and smoothly.”  However, it is unclear as to what exactly is being “overcome” and “compared” in this way. The scope of the term is not understood when read in light of the claimed elements. 
Examiner recommends providing definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter by amending the claims using clear and definite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paasche (EP1874616B1).
Regarding claim 1, Paasche teaches a method for identifying and/or controlling a coupling procedure between a towing vehicle and a vehicle trailer that is embodied as a semi-trailer (see Paragraph 0001 wherein the invention relates to a method for uncoupling a semitrailer from a towing vehicle or for coupling the semitrailer to the towing vehicle, the uncoupling of the semitrailer lowering at least one support means of the semitrailer and opening a lock of a fifth wheel and the coupling of the semitrailer closing the lock the fifth wheel and the lifting of the at least one support means of the semi-trailer, wherein the method steps for uncoupling of the semi-trailer by a control device are automatically performed when an actuator is brought into a uncoupled position and the method steps for coupling are automatically performed when the actuator in a coupling position is brought), 
wherein the towing vehicle comprises a coupling plate and the semi-trailer comprises a fifth wheel plate having a king pin (see Paragraph 0025 for a towing vehicle 1, which is designed as a semi-trailer, shown. The towing vehicle 1 has a fifth wheel 2 for receiving a kingpin 3 of a semitrailer 4) that is fixed in the coupled state in a locking device of the coupling plate 
and where the towing vehicle comprises a pneumatic level controlling device by way of which it is possible to set different distances between at least one rear axle of the towing vehicle  and the locking device of the coupling plate (see Paragraph 0036 for the electrical and pneumatic connection via the kingpin 3 is produced by the control device 9...the control device 9 waits until sufficient compressed air is present in the compressed air lines of the semitrailer 4, then the support device 5 is raised. The driver is informed via a display about the status of the support legs of the support means 5. When the legs are retracted, the driver is informed that the operation is completed. The control device 9, the rear axle is finally at the driving level, the hitching process is completed; see also Paragraph 0038 for the control device 9 that sets the rear axle or the rear axle area 7 below at the driving level. Subsequently, the controller lowers the trailer support legs 5 of the support device. To ensure the locking, the rear axle of the towing vehicle 7 is raised by a few cm above the driving level and then lowered by a few cm below the driving level (corresponds to setting different distances between a rear axle and the locking device)), the method comprising: 
determining a contact between the coupling plate  of the towing vehicle and the fifth wheel plate of the semi-trailer  by way of a change of an adjusting speed with which a distance between the at see Paragraph 0022 for the controller may also be in communication with sensors for determining the towing vehicle speed (corresponds to a change of an adjusting speed) or distance traveled by the towing vehicle. After a semitrailer has been stopped, a predetermined threshold, i. a predetermined distance, exceeded (corresponds to an increased distance between rear axle of the towing vehicle and the locking device is increased), so the vehicle can be automatically raised back to the driving level (which indicates that the coupling has been completed as taught in Paragraph 0036, thus corresponding to determining a contact between the coupling plate of the towing vehicle and the fifth wheel plate of the semi-trailer); see also Paragraph 0036 for the driver who is informed via a display about the status of the connection; see also Paragraph 0039 for the connector is separated in the kingpin 3. The driver is further informed about the condition of the connection. The locking of the kingpin 3 in the fifth wheel 2 is opened below).
Regarding claim 3, Paasche teaches the method as claimed in claim 1, further comprising: 
reducing a distance between the locking device of the coupling plate and at least one rear axle of the towing vehicle by actuating the level controlling device from a first distance value to a second distance value (see Paragraph 0022 for the controller that may also be in communication with sensors for determining the towing vehicle speed or distance traveled by the towing vehicle. After a semitrailer has been stopped (corresponds to a position of a first distance value), a predetermined threshold, i.e. a predetermined distance (corresponds to a lowest possible second distance value), exceeded (when this distance is exceeded, the distance in between is reduced), so the vehicle can be automatically raised back to the driving level), 
wherein the second distance value ensures that the coupling plate of the towing vehicle may be placed under the fifth wheel plate of the semi-trailer in a contact-free manner (see Paragraph 0018 for  The lifting device may also be used to raise the rear axle area of the tractor back to the driving level when the rear axle area has been lowered below the driving level, e.g. to drive the towing vehicle under the semi-trailer (corresponds to under the fifth wheel of the semi-trailer, which involves avoiding damage/contact with the support device or the vehicle as indicated in Paragraph 0010); see also Paragraph 0021 for if at least one sensor monitoring the support device is provided, it may be signal-connected to a signaling device in the driver's cab via the control device, so that a message can be given to the driver if the support device could not be operated correctly. In addition, a message can be given by the signaling device when the towing vehicle is ready to drive under the semitrailer, i.e. if the towing vehicle has been lowered at least in the rear axle area);
driving the towing vehicle backward toward the semi-trailer and in placing the coupling plate below the fifth wheel plate in such a manner that the king pin maintains a predetermined safe distance from the coupling plate (see Paragraph 0031 for in the towing vehicle 1, a distance measuring device can furthermore be provided, so that it can be detected which distance the towing vehicle 1 has traveled after parking the semitrailer 4. If a predetermined distance is exceeded (corresponds to a predetermined safe distance; please note that the use of the phrase "safe" is subjective and broad), the lowering device can initiate or control the towing vehicle 1 again to the driving level by the control device 9; see also Paragraph 0014 for the driver of the towing vehicle is given a message that the towing vehicle is ready to receive the semitrailer. This can be done in particular when the lock has been opened and the towing vehicle has been lowered in the receiving area. In this condition, the tractor is ready to drive under the semi-trailer and bring the kingpin into the fifth wheel. The message therefore gives the driver the information that he can drive safely (corresponds to the safe distance) under the semitrailer);
increasing the distance between the locking device of the coupling plate and the at least one rear axle of the towing vehicle by actuating the level controlling device from the second distance value to a third distance value at which a mechanical contact between the coupling plate and the fifth wheel see Paragraph 0013 for if the rear axle level is lowered below the driving level when the actuating device is actuated into the coupling position (corresponds to actuating the level controlling device, wherein lowering below the driving level corresponds to a second and third distance value). This is preferably done automatically, so that it is ensured that during retraction, the fifth wheel coupling comprises the kingpin of the semitrailer and a proper coupling of the semitrailer takes place; see also Paragraph 0015 for a message is given to the driver of the towing vehicle when the semi-trailer has been lifted by lifting at least the rear axle area of the towing vehicle. Following this, the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it mechanically);
determining the third distance value between the at least one rear axle of the towing vehicle and the locking device of the coupling plate in this first contact position (see Paragraph 0038 for the control device 9 that sets the rear axle or the rear axle area 7 below at the driving level (corresponds to a first contact position). Subsequently, the controller lowers the trailer support legs 5 of the support device. To ensure the locking, the rear axle of the towing vehicle 7 is raised by a few cm above the driving level and then lowered by a few cm (corresponds to a third distance) below the driving level. The driver is informed about the condition);
further increasing the distance between the at least one rear axle of the towing vehicle and the locking device of the coupling plate by again actuating the level controlling device to a fourth distance value after which it is ensured that the coupling plate and also the king pin are securely connected to the fifth wheel plate in a manner that does not cause any damage (see Paragraph 0014 for advantageously, the driver of the towing vehicle is given a message that the towing vehicle is ready to receive the semitrailer. This can be done in particular when the lock has been opened and the towing vehicle has been lowered (corresponds to increasing the distance between the rear axle of the towing vehicle and the locking device by actuating the level controller) in the receiving area. In this condition, the tractor is ready to drive under the semi-trailer and bring the kingpin into the fifth wheel. The message therefore gives the driver the information that he can drive safely (corresponds to preventing damage to the vehicle and the semi-trailer as discussed in Paragraphs 0010-0011) under the semitrailer; see also Paragraph 0015 for a message is given to the driver of the towing vehicle when the semi-trailer has been lifted by lifting at least the rear axle area of the towing vehicle. Following this, the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it mechanically);
and driving the towing vehicle further backward toward the semi-trailer until the king pin has reached the locking device of the coupling plate (see Paragraph 0015 for a message is given to the driver of the towing vehicle when the semi-trailer has been lifted by lifting at least the rear axle area of the towing vehicle. Following this, the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it mechanically).
Regarding claim 5, Paasche teaches the method as claimed in claim 1, wherein the adjusting speed is determined whilst air springs of the level controlling device are being filled with a constant compressed air volume flow at the at least one rear axle (see Paragraph 0027 for the control device 9 is connected to a lifting device 10 and a non-illustrated lowering device for a rear axle 7 of the towing vehicle 1, which are part of the air suspension system (corresponds to air springs at the rear axle) in the embodiment. With the lifting device 10 or the lowering device, the rear axle region 7 of the towing vehicle 1 can be raised or lowered by the control device 9; see also Paragraph 0028 wherein a further sensor can measure whether the rear axle 7 has been lowered so far that a level is reached (corresponds to controlling the level), which allows driving under the tractor 1 under the semi-trailer 4; see also Paragraph 0026 for the control device 9 waits until sufficient compressed air is present in the compressed air lines of the semitrailer 4 (corresponds to a constant compressed air volume flow), then the support device 5 is raised).  
claim 1, wherein the method is implemented autonomously in a controlled manner by  a control device (see Paragraph 0013 for it is particularly preferred if the rear axle level is lowered below the driving level when the actuating device is actuated into the coupling position. This is preferably done automatically, so that it is ensured that during retraction, the fifth wheel coupling comprises the kingpin of the semitrailer and a proper coupling of the semitrailer takes place). 
Regarding claim 8, Paasche teaches the method as claimed in claim 1, wherein the method is implemented remotely by a person who is in the towing vehicle or outside the towing vehicle (see Paragraph 0005 wherein a driver of the towing vehicle does not have to leave his cab (corresponds to a person who is in the towing vehicle). In addition, he does not have to operate different controls. He only has to operate a single actuator, so that the semi-trailer is uncoupled or coupled. Thus, the coupling and uncoupling is accelerated).  
Regarding claim 9, Paasche teaches a use of the method having the features of claim 1, in a control device of a level controlling device of a motor vehicle (see Paragraph 0040 for after the towing vehicle 1 (corresponds to a motor vehicle) has been driven a few meters, the rear axle 7 is again set to the driving level by the control device 9 (corresponds to controlling device for the driving level)).  
Regarding claim 10, Paasche teaches a truck that is embodied as a towing vehicle for towing a vehicle trailer that is embodied as a semi-trailer, the vehicle trailer comprising a control device that is configured to perform the method according to claim 1 (refer to the citations used for rejection 1 due to the overlapping scope of the claimed elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Paasche in view of Magnus (DE112007000554B4).
Regarding claim 2, Paasche teaches the method as claimed in claim 1, wherein the distance from a first distance value to a lowest possible second distance value is reduced (see Paragraph 0022 for the controller that may also be in communication with sensors for determining the towing vehicle speed or distance traveled by the towing vehicle. After a semitrailer has been stopped (corresponds to a position of a first distance value), a predetermined threshold, i.e. a predetermined distance (corresponds to a lowest possible second distance value), exceeded (when this distance is exceeded, the distance in between the stopped position and threshold distance is reduced), so the vehicle can be automatically raised back to the driving level), 
see Paragraph 0015 the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it mechanically (corresponds to overlapping one another); see also Paragraph 0034 for a pressure sensor that can be measured, when the rear axle 7 was raised far enough, as on the lift axle acting mass increases as soon as the semi-trailer 4 is raised (alternatively, the level of the lift axle can also be set to a height that is so far above the driving level that it is ensured that the semi-trailer 4 has been raised); see also Paragraph 0035 for the driver who will subsequently receive the information that the semi-trailer 4 has been raised and he can now continue to drive back, whereupon the driver travels the towing vehicle 1 until the king pin 3 engages in the fifth wheel 2 and this is mechanically locked), 
wherein a first contact is determined between the coupling plate and the fifth wheel plate (see Paragraph 0015 for a message is given to the driver of the towing vehicle when the semi-trailer has been lifted by lifting at least the rear axle area of the towing vehicle. Following this, the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it (corresponds to a first contact) mechanically), 
wherein the distance to a fourth distance value is then further increased, which ensures a secure connection for the king pin to the locking device of the coupling plate, the connection not damaging the king pin (see Paragraph 0007 wherein the driver can continue to drive back when coupling following the lifting until the kingpin engages in the fifth wheel without damaging the support device), and 
wherein finally the towing vehicle is driven further backward so far toward the semi- trailer until the king pin has reached the locking device of the coupling plate (see Paragraph 0015 for a message is given to the driver of the towing vehicle when the semi-trailer has been lifted by lifting at least the rear axle area of the towing vehicle. Following this, the driver can continue to drive back until the kingpin engages in the fifth wheel and locks it (corresponds to a first contact) mechanically), but fails to teach wherein the distance from the second distance value to a third distance value is then increased at a constant adjusting speed.
However, Magnus teaches wherein the distance from the second distance value to a third distance value is then increased at a constant adjusting speed (see Paragraph 0031 wherein later, the pressure in the fluid chamber 112 stabilizes at a level (wherein a stabilized pressure corresponds to a constant adjusting speed of the vehicle level control) that is preferably registered by the control unit 117. The control unit 117 is then designed to generate the control signal C, so that the clutch arrangement 111 is raised again to a level (corresponds to increasing the distance value) which is equal to the reference height href).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for decoupling and coupling a semitrailer from or to a tractor vehicle, as taught by Paasche, using adjusting speed of the vehicle level control, as taught by Magnus, for the purpose of an overall efficient procedure for uncoupling a semi-trailer from a towing vehicle in a manner that is mechanically gentle on all vehicle elements involved as well as simplifying the determination of the combination of pressure and height of the hitch assembly at which the vehicle can be uncoupled from the trailer without jumping up or falling against it (see Paragraph 0018, 0013 of Magnus).
Regarding claim 4, Paasche teaches the method as claimed in claim 1, wherein the towing vehicle is driven at least so far backward toward the semi-trailer but fails to explicitly teach that the fifth wheel plate grips so far over the edge of the coupling plate, that a transmission of force can take place between the coupling plate and the fifth wheel plate.
However, Magnus teaches that the fifth wheel plate grips so far over the edge of the coupling plate, that a transmission of force can take place between the coupling plate and the fifth wheel plate see Paragraph 0039 for consequently, at t = t3, it is ensured that the entire part of the weight (corresponds to a force transfer as the weight relates to the load transfer process and the force applied to the wheels of the semitrailer as taught in Paragraph 0037) of the semitrailer 120, which was originally carried by the vehicle 110 via the coupling arrangement 111, has been transferred to the support feet 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for decoupling and coupling a semitrailer from or to a tractor vehicle, as taught by Paasche, using adjusting speed of the vehicle level control, as taught by Magnus, for the purpose of an overall efficient procedure for uncoupling a semi-trailer from a towing vehicle in a manner that is mechanically gentle on all vehicle elements involved as well as simplifying the determination of the combination of pressure and height of the hitch assembly at which the vehicle can be uncoupled from the trailer without jumping up or falling against it (see Paragraph 0018, 0013 of Magnus).
Regarding claim 6, Paasche teaches the method as claimed in claim 5, wherein the adjusting speed during the first increase in distance higher than during the last increase in distance with the result that the first adjustment path until the first mechanical contact between the coupling plate and the fifth wheel plate is overcome comparatively (see Paragraph 0035 for the driver that will subsequently receive the information that the semi-trailer 4 has been raised and he can now continue to drive back, whereupon the driver travels the towing vehicle 1 until the king pin 3 engages in the fifth wheel 2 and this is mechanically locked (corresponds to the first mechanical contact between coupling plate and fifth wheel plate)), but fails to teach adjusting the speed rapidly whilst the last smaller adjustment path is covered comparatively slowly and smoothly.  
However, Magnus teaches adjusting the speed rapidly whilst the last smaller adjustment path is covered comparatively slowly and smoothly (see Paragraph 0035 for during a period of time t0 to t1, the control unit 117 generates the control signal C, so that the height h of the clutch arrangement 111 is reduced (corresponds to the first adjustment height). In connection with this, the pressure level P in the fluid chamber 112 decreases. Examiner notes that the pressure level in the fluid chamber of the level control mechanism is inversely proportional to the speed of the fluid and thus the speed of the vehicle level; see also Paragraph 0040 for at t3, the control unit 117 generates the control signal C so that the pressure decrease in the fluid chamber 112 decreases (corresponds to an increase in speed). From t3 and onwards the pressure level P is registered by the pressure sensor 113 and at a somewhat later point in time t = t4 (corresponds to the last smaller adjustment path) the pressure level P has increased (corresponds to the speed that is comparatively slow) at a minimum pressure level PA (which is normally slightly lower than a primary pressure level PB registered at t = t3) balanced or stabilized (corresponds to the speed that is comparatively smooth)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for decoupling and coupling a semitrailer from or to a tractor vehicle, as taught by Paasche, using adjusting speed of the vehicle level control, as taught by Magnus, for the purpose of an overall efficient procedure for uncoupling a semi-trailer from a towing vehicle in a manner that is mechanically gentle on all vehicle elements involved as well as simplifying the determination of the combination of pressure and height of the hitch assembly at which the vehicle can be uncoupled from the trailer without jumping up or falling against it (see Paragraph 0018, 0013 of Magnus).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Granstrom (WO2007102777A1) teaches a system for adjusting an elevation of a tow vehicle’s coupling arrangement above a surface on which the vehicle is situated, the coupling arrangement being coupled to a trailer. 
Alexander (US2006293800A1) teaches a driver assistance system is provided for coupling a trailer coupling mounted on a vehicle to a counter piece mounted on a trailer. A control unit is provided in the vehicle, where, when a predefined first condition holds, the control unit controls at least one actuator of a vehicle level regulation system such that at least the back part of the vehicle is lowered and/or, when a predefined second condition holds, the control unit controls at least one actuator of a vehicle level regulation system such that at least the back part of the vehicle is raised.
Sprengel (DE102014110498A1) teaches a method of assisting a hitching operation of a motor vehicle to a trailer, the motor vehicle having a hitch and the trailer having a hitch cooperating with the hitch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665